 


109 HR 4151 IH: Equine Equity Act of 2005
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4151 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. Lewis of Kentucky (for himself, Mr. Rogers of Kentucky, Mr. Chandler, Mr. Whitfield, and Mr. Davis of Kentucky) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the tax treatment of horses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Equine Equity Act of 2005. 
2.3-year depreciation for all race horses 
(a)In generalClause (i) of section 168(e)(3)(A) of the Internal Revenue Code of 1986 (defining 3-year property) is amended to read as follows: 
 
(i)any race horse,. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service on or after July 28, 2005. 
3.Reduction of holding period to 12 months for purposes of determining whether horses are section 1231 assets 
(a)In generalSubparagraph (A) of section 1231(b)(3) of the Internal Revenue Code of 1986 (relating to definition of property used in the trade or business) is amended by striking and horses. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2005. 
4.Livestock assistance 
(a)In generalIn carrying out a livestock assistance, compensation, or feed program, the Secretary of Agriculture shall include horses within the definition of livestock covered by the program. 
(b)Conforming amendments 
(1)Section 602(2) of the Agricultural Act of 1949 (7 U.S.C. 1471(2)) is amended— 
(A)by inserting horses, after bison,; and 
(B)by striking equine animals used for food or in the production of food,. 
(2)Section 806 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–51) is amended by inserting (including losses to elk, reindeer, bison, and horses) after livestock losses. 
(3)Section 10104(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1472(a)) is amended by striking and bison and inserting bison, and horses. 
(4)Section 203(d)(2) of the Agricultural Assistance Act of 2003 (Public Law 108–7; 117 Stat. 541) is amended by striking and bison and inserting bison, and horses. 
(c)Applicability 
(1)In generalThis section and the amendments made by this section apply to losses resulting from a disaster that occurs on or after July 28, 2005. 
(2)Prior lossesThis section and the amendments made by this section do not apply to losses resulting from a disaster that occurred before July 28, 2005. 
5.Eligibility of horse breeders for emergency loans Section 321(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961) is amended— 
(1)by striking and at the end of paragraph (1); 
(2)by striking the period in paragraph (2) and inserting ; and; and 
(3)by adding at the end the following: 
 
(3)Farmers, ranchers and farming, ranching includes the production of horses.. 
 
